Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  June 23, 2010                                                                                                   Marilyn Kelly,
                                                                                                                     Chief Justice

                                                                                                        Michael F. Cavanagh
                                                                                                        Elizabeth A. Weaver
                                                                                                         Maura D. Corrigan
  138863-66(86)(89)                                                                                     Robert P. Young, Jr.
                                                                                                        Stephen J. Markman
                                                                                                        Diane M. Hathaway,
                                                                                                                          Justices

  ANGLERS OF THE AuSABLE, INC.,
  MAYER FAMILY INVESTMENTS, LLC,
  and NANCY A. FORCIER TRUST,
            Plaintiffs-Appellants,
                                                                     SC: 138863-138866
  v                                                                  COA: 279301, 279306, 280265,
                                                                          280266
                                                                     Otsego CC: 06-011697-CE
  DEPARTMENT OF ENVIRONMENTAL
  QUALITY, DIRECTOR OF THE
  DEPARTMENT OF ENVIRONMENTAL
  QUALITY, and MERIT ENERGY
  COMPANY,
             Defendants-Appellees.
  _____________________________________

          On order of the Chief Justice, the motion for temporary admission to practice of
  Phil C. Neal and Dao L. Boyle is considered and it is GRANTED. The motion by
  plaintiffs-appellants for extension of the time for filing their brief and appendix is
  considered and the time for filing is extended to July 20, 2010.




                            I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            June 23, 2010                       _________________________________________
                                                                                Clerk